     Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.577 Page 1 of 77


 1     Mark E. Merin (State Bar No. 043849)
       Paul H. Masuhara (State Bar No. 289805)
 2     LAW OFFICE OF MARK E. MERIN
       1010 F Street, Suite 300
 3     Sacramento, California 95814
 4     Telephone: (916) 443-6911
       Facsimile: (916) 447-8336
 5     E-Mail:     mark@markmerin.com
                   paul@markmerin.com
 6
         Attorneys for Plaintiffs
 7
         RONNIE L. MOODY, GARY T. DEANS,
 8       BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10                                  UNITED STATES DISTRICT COURT
11                               SOUTHERN DISTRICT OF CALIFORNIA
12
13 RONNIE L. MOODY, et al.,                                      Case No. 3:18-cv-01110-WQH-AGS
14              Plaintiffs,
                                                                 DECLARATION OF
15 vs.                                                           MARK E. MERIN
16 CALIFORNIA DEPARTMENT OF
   CORRECTIONS AND REHABILITATION,
17
   et al.,
18              Defendants.
19
20           I, Mark E. Merin, do declare and say:
21           1.      I am an attorney licensed to practice in the State of California and admitted
22     to practice before the United States District Court for the Southern District of California.
23     My firm represents Plaintiffs Ronnie L. Moody, Gary T. Deans, Billy R. Williams, and
24     Donnel E. Jones. I submit this declaration in support of Plaintiffs’ opposition to the
25     pending motion for summary judgment (ECF Nos. 56 [MSJ]).
26           2.      A true and correct copy of excerpts from the deposition of Gary T. Deans,
27     taken in this matter on May 29, 2019, is attached as “Exhibit A” [Deans Depo.].
28           3.      A true and correct copy of excerpts from the deposition of Donnel E. Jones,

                                                             1
                                           DECLARATION OF MARK E. MERIN
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.578 Page 2 of 77


 1     taken in this matter on June 10, 2019, is attached as “Exhibit B” [Jones Depo.].
 2           I declare under penalty of perjury of the laws of the State of California that the
 3     foregoing is true and correct and that this declaration was executed on April 6, 2020, at
 4     Sacramento, California.
 5
 6
 7                                 _________________________________
 8                                            Mark E. Merin
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             2
                                           DECLARATION OF MARK E. MERIN
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.579 Page 3 of 77




                      EXHIBIT A
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.580 Page 4 of 77


  1               IN THE UNITED STATES DISTRICT COURT
  2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  3
  4     RONNIE L. MOODY, et al,  )

  5          Plaintiffs,
                                 )
                                 )                                  A
                                 )
  6      vs.                     ) 3:18-cv-01110-WQH-AGS
                                 )
  7     CALIFORNIA DEPARTMENT OF )
        CORRECTIONS AND          )
  8     REHABILITATION, et al., )
                                 )
  9          Defendants.         )
        ________________________ )
 10
 11
 12
                         DEPOSITION OF GARY T. DEANS
 13
                               DATE:       MAY 29, 2019
 14
                               TIME:       9:11 a.m.
 15
 16                LOCATION: Salinas Valley State Prison
                           Soledad, California
 17
 18            REPORTED BY:         Judie A. Nicholas, CSR 12229
 19
 20
 21
 22
 23
 24
 25     PAGES 1 - 121

                                                                  Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.581 Page 5 of 77


  1     APPEARANCES:
  2     FOR THE PLAINTIFFS:
  3            LAW OFFICE OF MARK E. MERIN
               BY:     MARK E. MERIN, ESQ.
  4            1010 F Street, Suite 300
               Sacramento, California 95814
  5            TEL:      (916) 443-6911
               Email:       mark@markmerin.com
  6
  7     FOR THE DEFENDANTS:
  8            STATE OF CALIFORNIA
               DEPARTMENT OF JUSTICE
  9            OFFICE OF THE ATTORNEY GENERAL
               BY:     MARTINE N. D'AGOSTINO, ESQ.
 10            455 Golden Gate Avenue, Suite 11000
               San Francisco, California                    94102
 11            TEL:      (415) 703-5233
               Email:       martine.dagostino@doj.ca.gov
 12
 13
 14     ALSO PRESENT:
 15            THE VIDEOGRAPHER:                Joshua Headrick
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                    Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.582 Page 6 of 77


  1                                    I N D E X
  2     Examination by:                                                Page
  3                Ms. D'Agostino                                              5
  4                Mr. Merin                                            118
  5
  6
  7                               E X H I B I T S
  8     NUMBER                         DESCRIPTION                     PAGE
  9     Exhibit 1         Inmate Parolee Appeal 9/11/19                    91
                          Bates AGO 007835, 007836,
 10                       007837, 007838, 007839, 007840
 11     Exhibit 2         Government Claim Form, Bates                  101
                          AGO007815-007824
 12
        Exhibit 3         Complaint for Violation of                    108
 13                       Civil and Constitutional Rights
                          Demand for Jury Trial, Pgs 1-24
 14
        Exhibit 4         Sketch                                        118
 15
 16
 17
 18
 19
 20
 21
 22     Appearance Page                                                    2
 23
 24     Deponent's Signature Page                                      120
 25     Reporter's Certification Page                                  121

                                                                  Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.583 Page 7 of 77


  1                     WEDNESDAY, MAY 29, 2019

  2                              9:11 a.m.

  3                              --oOo--

  4              THE VIDEOGRAPHER:       I am Joshua Headrick,      09:10:32

  5     your videographer, and I represent Atkinson-Baker, 09:10:55

  6     Inc., in Glendale, California.                              09:10:59

  7              I am not financially interested in this            09:11:01

  8     action, nor am I a relative or employee of any              09:11:04

  9     attorney or any of the parties.                             09:11:07

 10              The date is May 29th, 2019, and the time           09:11:09

 11     is 9:11 a.m.                                                09:11:14

 12              This deposition is taking place at Salinas 09:11:16

 13     Valley State Prison, 31625 U.S. 101, Soledad,               09:11:20

 14     California.                                                 09:11:25

 15              This is Case Number 3:18-cv-01110-WQH-AGS, 09:11:25

 16     entitled Moody versus California Department of              09:11:39

 17     Corrections.    The deponent is Gary T. Deans.              09:11:42

 18              This deposition is being taken on behalf           09:11:48

 19     of the defendant.                                           09:11:50

 20              The court reporter is Judie Nicholas, from 09:11:51

 21     Atkinson Baker, Inc.                                        09:11:51

 22              THE REPORTER:     Creekside.                       09:12:01

 23              THE VIDEOGRAPHER:       Counsel will now           09:12:02

 24     introduce themselves.                                       09:12:04

 25              After all counsel present have introduced          09:12:06

                                                                  Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.584 Page 8 of 77


  1     themselves, then the witness gets sworn in.                      09:12:08

  2                MR. MERIN:     I'm Mark Merin for the                 09:12:10

  3     plaintiffs.                                                      09:12:12

  4                MS. D'AGOSTINO:      Good morning.         Martine    09:12:13

  5     D'Agostino for the defendants.                                   09:12:15

  6                THE REPORTER:     Do you want me to swear the

  7     witness?

  8                MS. D'AGOSTINO:      Yes.

  9                             GARY T. DEANS,

 10                      being first duly sworn,

 11              was deposed and testified as follows:

 12                              EXAMINATION

 13     BY MS. D'AGOSTINO:

 14         Q.     Good morning, Mr. Deans.                              09:12:43

 15         A.     Good morning.                                         09:12:45

 16         Q.     Thank you for appearing today.                        09:12:46

 17                My name is Martine D'Agostino, and, as I              09:12:47

 18     said earlier, I represent defendants in this case, 09:12:50

 19     which is Moody versus CDCR.                                      09:12:53

 20                I just wanted to go over some ground rules 09:12:56

 21     before we get started with the deposition.                       09:12:58

 22                Have you ever testified before?                       09:13:01

 23         A.     No.                                                   09:13:02

 24         Q.     Have you testified in court perhaps?                  09:13:04

 25         A.     No.                                                   09:13:07

                                                                        Page 5

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.585 Page 9 of 77


  1         Q.   If I said his name was Salazar --                   09:40:34

  2         A.   Salazar.                                            09:40:36

  3         Q.   -- does that sound right to you?                    09:40:38

  4         A.   Uh-huh.                                             09:40:40

  5         Q.   Rather than talking about specifically              09:40:41

  6     Officer Salazar, I'd like to talk about the date             09:40:44

  7     July 17, 2017.      Is that okay?                            09:40:48

  8         A.   Yes.                                                09:40:52

  9         Q.   Can you recall how your day started?                09:40:52

 10         A.   My day always starts off good.                      09:40:53

 11              It always starts off with a prayer.                 09:40:56

 12         Q.   Okay.                                               09:40:56

 13         A.   So it started good.                                 09:40:59

 14              It didn't end good, but I got up that               09:41:01

 15     morning, thanking God for waking me up that                  09:41:06

 16     morning, went to breakfast, came back from                   09:41:10

 17     breakfast, waited on pill call.                              09:41:15

 18              Pill call was released.           Then on my way to 09:41:21

 19     pill call, the yard went down, which means there             09:41:29

 20     was an alarm on the door, there was something                09:41:32

 21     going on outside of the building.                            09:41:36

 22              We couldn't see what was going on, just             09:41:38

 23     all the staff just put the dayroom down and then             09:41:41

 24     they ran outside to attend to whatever it was they 09:41:45

 25     needed to attend to.                                         09:41:50

                                                                  Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.586 Page 10 of 77


   1         Q.   Uh-huh.                                             09:41:54

   2         A.   During that, there was a -- in the --               09:41:55

   3    Moody, who was talking with the counselor, the                09:42:00

   4    counselor didn't have time for Inmate Moody.           He     09:42:04

   5    closed the door in Inmate Moody's face.                       09:42:13

   6              I guess it made Moody feel disrespected             09:42:17

   7    behind that, and he went in the counselor's office 09:42:21

   8    and jumped on him.                                            09:42:28

   9              The counselor was trying to defend himself 09:42:32

  10    and try to get out, because when Inmate Moody went 09:42:38

  11    in, he closed the door behind him.                            09:42:42

  12              And then the counselor finally got loose,           09:42:46

  13    got the door opened, came out.           Then he started      09:42:50

  14    signaling towards the tower to hit the alarm.                 09:42:56

  15              The guy that was in the tower was at the            09:43:01

  16    back window seeing what was going on on the first             09:43:03

  17    alarm.                                                        09:43:07

  18              And then Inmate Moody straddled the                 09:43:11

  19    counselor, and then the officer -- correctional               09:43:19

  20    officer yelled a little bit, so the guy in the                09:43:24

  21    tower came to see what was going on and then he -- 09:43:27

  22    saying something over his walkie-talkie, and then             09:43:32

  23    he fired a shot.                                              09:43:34

  24              All the officers came running in there              09:43:38

  25    seeing Inmate Moody, seeing a lot of blood on the             09:43:41

                                                                    Page 30

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.587 Page 11 of 77


   1    floor, and then a pepper spray of Moody.            One of       09:43:45

   2    the officers handcuffed him -- handcuffed him, and 09:43:56

   3    then I remember a sergeant running in through the                09:44:05

   4    rotunda, seeing all the blood, seeing who was in                 09:44:09

   5    handcuffs, kicked Inmate Moody in the face.                      09:44:13

   6              I seen an officer hit him with a baton.                09:44:22

   7    And the dayroom was still down, and then a whole                 09:44:33

   8    lot of officers came and went running in there,                  09:44:36

   9    like about 50 of them, if not more.                              09:44:39

  10              And there was only like -- maybe 15 people 09:44:45

  11    out in the dayroom, inmates, and then all the                    09:44:52

  12    officers went outside, which is pretty unusual                   09:45:01

  13    because there was no officer in there supervising                09:45:07

  14    us, or keeping a watch over us, and then they came 09:45:11

  15    back in a minute later, and then Officer Salazar                 09:45:15

  16    was standing by the podium directing traffic, told 09:45:22

  17    us to get up, everybody taken home and come this                 09:45:26

  18    way and then go this way, because we all live in A 09:45:32

  19    Section, and then when I walked by Officer                       09:45:36

  20    Salazar, he sucker-punched me, no knocked me out                 09:45:39

  21    and I hit the floor, and the next day I know I had 09:45:45

  22    officers jumping on me, twisting my leg and                      09:45:51

  23    handcuffing me.                                                  09:45:57

  24              And then I'm laying down on the floor.             I   09:45:59

  25    hear a lot of yelling, I hear a lot of screaming.                09:46:03

                                                                     Page 31

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.588 Page 12 of 77


   1    I hear a lot of people saying "That ain't right.               09:46:06

   2    We're going to write you up.           We see everything."     09:46:11

   3               Then I seen some officers go to Inmate              09:46:18

   4    Williams' cell, tell Inmate Williams "Shut the                 09:46:22

   5    fuck up.     You ain't saying nothing," and then they 09:46:30

   6    threw him back in the cell, and then they went to              09:46:34

   7    another guy's cell, some white guy that was in C               09:46:37

   8    pod, pulled him out, talked trash to him, put him              09:46:42

   9    back in the cell, and then I seen some officers go 09:46:46

  10    towards Inmate Jones, grab him, rough him up, cuff 09:46:54

  11    him up, and then escort him out and escort me out. 09:47:04

  12               When I got outside and looked, there was a 09:47:11

  13    lot of inmates outside and a lot of staff outside              09:47:17

  14    with -- I guess you'd could call it like a                     09:47:20

  15    solitary line where -- it was just a lot of                    09:47:26

  16    officers lined up with pepper sprays out, with                 09:47:29

  17    their pepper spray out, and then they had block                09:47:33

  18    guns on the yard also.                                         09:47:41

  19                    (Reporter interruption.)                       09:47:41

  20               THE WITNESS:    Block guns.                         09:47:41

  21               MS. D'AGOSTINO:     Q.     Well, thank you.         09:47:43

  22               That was a pretty thorough explanation.           I 09:47:46

  23    just want to ask you some follow-up questions.                 09:47:49

  24               So you said that you got up that morning            09:47:51

  25    and came back from breakfast.                                  09:47:54

                                                                  Page 32

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.589 Page 13 of 77


   1         A.   Uh-huh.                                           09:49:03

   2              It was -- excuse me.                              09:49:04

   3              It was 101 to 109 and 201 to 209.                 09:49:09

   4         Q.   So you're referring to cell numbers?              09:49:17

   5         A.   Yes.                                              09:49:19

   6         Q.   What cell number was yours?                       09:49:19

   7         A.   108.                                              09:49:22

   8         Q.   You said 101 to 109 and 201 to 209?               09:49:23

   9         A.   Yes.                                              09:49:29

  10         Q.   Did all of the inmates in those cells             09:49:30

  11    leave their cells for pill call?                            09:49:34

  12         A.   No, everybody don't take medication in the 09:49:36

  13    mornings.    Some people take them in the afternoons 09:49:38

  14    or in the evening or at night, but the ones that            09:49:43

  15    take it in the morning come out.                            09:49:46

  16         Q.   Okay.     Do you recall approximately how         09:49:48

  17    many inmates came out?                                      09:49:49

  18         A.   Yeah, probably about -- between 10 and 12. 09:49:52

  19         Q.   Were you double-celled at the time?               09:49:57

  20         A.   Yes.                                              09:50:02

  21         Q.   Who was your cellmate?                            09:50:03

  22         A.   Sean Hayes.                                       09:50:05

  23         Q.   Sean Hayes?                                       09:50:10

  24         A.   Yes.                                              09:50:10

  25         Q.   So is it correct that when you were in            09:50:11

                                                                  Page 34

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.590 Page 14 of 77


   1    line for pill call, there were about 10 to 12               09:50:20

   2    other inmates in line with you?                             09:50:25

   3         A.   We never made it to the pill call line.           09:50:26

   4         Q.   Oh, okay.     What happened?                      09:50:30

   5         A.   There was an incident on the yard.                09:50:33

   6         Q.   Okay.     So immediately after leaving your       09:50:36

   7    cell for pill call you heard an alarm; is that              09:50:40

   8    right?                                                      09:50:45

   9         A.   Uh-huh.     Yes.                                  09:50:45

  10         Q.   Do you recall what code the alarm was?            09:50:47

  11         A.   Oh, it was a one-on-one.                          09:50:49

  12         Q.   Okay.                                             09:50:52

  13         A.   Which means that it was one inmate on one         09:50:52

  14    inmate.                                                     09:50:55

  15         Q.   And if you recall, at the time that you           09:51:00

  16    heard the alarm, how many officers were on the              09:51:03

  17    dayroom floor?                                              09:51:06

  18         A.   Two.                                              09:51:08

  19         Q.   And do you know who they were?                    09:51:09

  20         A.   No.                                               09:51:11

  21         Q.   Do you recall if you recognized them at           09:51:50

  22    the time?       In other words, were they regular           09:51:55

  23    officers in that unit?                                      09:51:58

  24         A.   Yeah.                                             09:52:14

  25              I think it was -- there was one regular           09:52:15

                                                                  Page 35

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.591 Page 15 of 77


   1              MS. D'AGOSTINO:      Q.     Okay.     That's fair.     09:56:32

   2              So you said that the two dayroom building              09:56:34

   3    officers left the dayroom and went outside to                    09:56:40

   4    respond to the alarm; is that right?                             09:56:43

   5         A.   Yes.                                                   09:56:45

   6         Q.   And Counselor Forte did not.                           09:56:46

   7         A.   No.                                                    09:56:50

   8         Q.   And he was in his office.                              09:56:52

   9              Did he stay in his office during the                   09:56:55

  10    alarm?                                                           09:56:56

  11         A.   He was in his doorway --                               09:56:57

  12                      (Reporter interruption.)                       09:56:57

  13              Yes, of his office.                                    09:57:03

  14         Q.   Okay.     So, after staff put the dayroom              09:57:05

  15    down did you see Inmate Moody get down as well?                  09:57:19

  16         A.   Yes.                                                   09:57:23

  17              Yes.     Everybody has to get down.                    09:57:24

  18         Q.   And then you said -- I believe you said                09:57:28

  19    Moody was talking with the counselor, so did he                  09:57:31

  20    get up after being ordered prone on the dayroom                  09:57:34

  21    floor?                                                           09:57:38

  22         A.   Yes.                                                   09:57:40

  23         Q.   So he ignored the instruction to get down              09:57:41

  24    and got up and started talking to the counselor?                 09:57:45

  25         A.   No, no.                                                09:57:48

                                                                       Page 39

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.592 Page 16 of 77


   1                He talked to the -- no, he proned down.            09:57:49

   2           Q.   And then how did he --                             09:57:52

   3           A.   And then he was talking with the                   09:57:54

   4    counselor, and the counselor closed the door on                09:57:57

   5    him.                                                           09:58:00

   6           Q.   So he was talking to the counselor while           09:58:01

   7    proned out?                                                    09:58:04

   8           A.   Uh-huh.                                            09:58:04

   9           Q.   And where was he lying down?                       09:58:05

  10           A.   In front of his office.                            09:58:07

  11           Q.   Okay.     And so when you say closed the door 09:58:08

  12    on him, you closed the door on him while he was                09:58:15

  13    lying down?                                                    09:58:19

  14           A.   Yes.    "Proned out" is the word.                  09:58:19

  15           Q.   Where were you in relation to Forte and            09:58:23

  16    Moody?                                                         09:58:26

  17           A.   From here to there (indicating).                   09:58:27

  18           Q.   So could we say three feet?                        09:58:30

  19           A.   Yes.    Yes.                                       09:58:33

  20                MR. MERIN:     Just a moment.                      09:58:39

  21                Are you estimating the width of the table, 09:58:40

  22    because I would say it's closer to five feet.                  09:58:43

  23                MS. D'AGOSTINO:      Q.     Well... I think he     09:58:48

  24    gestured from him to the court reporter; is that               09:58:49

  25    right?                                                         09:58:49

                                                                     Page 40

                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.593 Page 17 of 77


   1         Q.   Uh-huh.                                           10:00:14

   2         A.   Court-ordered phone call or something,            10:00:14

   3    something that had to do with a lawsuit, I guess,           10:00:18

   4    from what it sounded like to me.                            10:00:25

   5         Q.   Uh-huh.                                           10:00:27

   6              Did you have any conversation with Moody          10:00:28

   7    after the fact about whether or not he felt                 10:00:30

   8    disrespected by Counselor Forte.                            10:00:32

   9         A.   No, it was only obvious.                          10:00:35

  10         Q.   So you didn't talk about it with him?             10:00:39

  11         A.   No.                                               10:00:42

  12         Q.   And then you saw Moody stand up and go            10:00:43

  13    into the counselor's office; is that right?                 10:00:46

  14         A.   Yes.                                              10:00:46

  15         Q.   How long were Moody and Forte in the              10:00:49

  16    office with the door closed?                                10:00:56

  17         A.   Seemed like forever.                              10:01:00

  18         Q.   Yeah.                                             10:01:02

  19         A.   I guess it was -- actually, if I had to           10:01:09

  20    take a wild guess, I would say a minute or less,            10:01:12

  21    less than a minute.                                         10:01:19

  22         Q.   And you said he jumped on him; is that            10:01:24

  23    right?                                                      10:01:29

  24         A.   Straddle.                                         10:01:29

  25         Q.   When they were in the office did he               10:01:30

                                                                  Page 42

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.594 Page 18 of 77


   1    straddle him?                                               10:01:33

   2         A.   No.                                               10:01:34

   3         Q.   Okay, so you said he went in the office           10:01:34

   4    and jumped on him.       Jumped on him.                     10:01:37

   5         A.   Jumped on him.                                    10:01:38

   6              That's just a sign of fighting.                   10:01:39

   7         Q.   Did you see him throw punches?                    10:01:41

   8         A.   Yes.                                              10:01:44

   9         Q.   So you saw Moody punch Forte?                     10:01:45

  10         A.   Yes.                                              10:01:49

  11         Q.   Where on Forte's body did he punch him?           10:01:50

  12         A.   In the face.                                      10:01:54

  13         Q.   Anywhere else?                                    10:01:55

  14         A.   No, not that I -- I just seen face shots.         10:01:57

  15         Q.   Did you see those punches land?                   10:02:02

  16         A.   Yes.                                              10:02:04

  17         Q.   And did you -- while that was going on,           10:02:04

  18    did you say anything or do anything?                        10:02:07

  19         A.   Yeah, it was kind of like shocking him and 10:02:11

  20    surprising actually, but the only thing I did was           10:02:17

  21    just got the hell out the way.                              10:02:23

  22         Q.   How did you get out of the way?                   10:02:25

  23         A.   You have to the rolled, so I just                 10:02:27

  24    rolled -- scooted.                                          10:02:31

  25         Q.   But while they were in the office you             10:02:32

                                                                  Page 43

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.595 Page 19 of 77


   1         Q.   And where were they standing after he             10:05:50

   2    opened the door?                                            10:05:53

   3         A.   By the office.                                    10:05:54

   4         Q.   So sort of standing in the doorway of the         10:05:56

   5    office?                                                     10:05:58

   6         A.   He must have slipped and fell or                  10:05:59

   7    something.                                                  10:06:03

   8         Q.   Okay.   So Forte was on the ground --             10:06:03

   9         A.   Yes.                                              10:06:06

  10         Q.   -- in the doorway to the office?                  10:06:07

  11         A.   Yes.                                              10:06:11

  12         Q.   And was that when Moody straddled him?            10:06:12

  13         A.   Yes.                                              10:06:19

  14         Q.   And what did he do when he straddled him?         10:06:19

  15         A.   He punched him.                                   10:06:26

  16         Q.   Where did he punch him?                           10:06:28

  17         A.   In the face.                                      10:06:29

  18         Q.   So Forte had his head against the cement          10:06:30

  19    floor and Moody punched him in the face?                    10:06:34

  20         A.   Yes.                                              10:06:36

  21         Q.   Do you recall approximately how far away          10:06:37

  22    from the two of them you were when you saw this             10:06:40

  23    happen?                                                     10:06:43

  24         A.   A few feet.    Maybe from here to the wall.       10:06:44

  25         Q.   Okay, so maybe like ten feet.                     10:06:50

                                                                  Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.596 Page 20 of 77


   1               You were close enough so you could see it               10:06:56

   2    clearly.                                                           10:06:59

   3         A.    Yes.                                                    10:06:59

   4         Q.    And how long did that go on that Moody was 10:07:00

   5    straddling Forte and punching him?                                 10:07:10

   6         A.    Just a few seconds.                                     10:07:12

   7         Q.    And what stopped it, if anything?                       10:07:15

   8         A.    Gun shot.                                               10:07:17

   9         Q.    Gun shot?                                               10:07:20

  10         A.    From the tower.                                         10:07:21

  11         Q.    I see.                                                  10:07:23

  12               So you said that Forte yelled and the                   10:07:24

  13    tower guy took notice; is that right?                              10:07:26

  14         A.    Yes.                                                    10:07:28

  15         Q.    And do you know what kind of round was                  10:07:29

  16    shot?     For example, was it a live round, a bullet, 10:07:40

  17    was it a projectile?                                               10:07:50

  18         A.    No, it wasn't a live round.               No, it was, I 10:07:53

  19    guess, a projectile.                                               10:07:58

  20         Q.    Are you familiar with the projectiles that 10:07:59

  21    are used within prison?                                            10:08:02

  22         A.    It was a block gun.                                     10:08:02

  23         Q.    A block gun?                                            10:08:02

  24         A.    Yeah, it wasn't a live gun, no.                         10:08:05

  25         Q.    Was that a foam -- what's the word -- tip? 10:08:08

                                                                        Page 48

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.597 Page 21 of 77


   1         A.   Foam.                                             10:08:14

   2         Q.   Do you know if it's made out of foam?             10:08:15

   3         A.   It's rubber.                                      10:08:18

   4         Q.   It's rubber?                                      10:08:19

   5         A.   I think rubber.     I'm not sure.                 10:08:20

   6         Q.   Okay.    Did you see where it landed?             10:08:23

   7         A.   It actually hit Fortuti.                          10:08:25

   8         Q.   Forte?                                            10:08:33

   9         A.   Forte.                                            10:08:34

  10         Q.   Okay.                                             10:08:35

  11         A.   In the face.    Forte.                            10:08:35

  12         Q.   Forte.                                            10:08:41

  13              And did the tower officer also announce an 10:08:43

  14    alarm?                                                      10:08:50

  15         A.   Yes.                                              10:08:51

  16         Q.   Did he do that before or after he fired           10:08:52

  17    the round?                                                  10:08:55

  18         A.   After.                                            10:08:56

  19         Q.   Do you recall what the alarm was?                 10:08:57

  20         A.   Yeah, on the walkie-talkie.                       10:08:59

  21         Q.   Did you hear it?                                  10:09:01

  22         A.   No.                                               10:09:03

  23         Q.   Did an alarm sound in the building?               10:09:05

  24         A.   No, there was already an alarm going, so          10:09:08

  25    it's -- he just -- over his radio.                          10:09:12

                                                                  Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.598 Page 22 of 77


   1         Q.   Uh-huh.                                           10:09:16

   2              Did you see him do that?                          10:09:17

   3         A.   Uh-huh.                                           10:09:18

   4              Yes.                                              10:09:19

   5         Q.   And then how soon after he fired the shot         10:09:21

   6    did other officers enter the building?                      10:09:24

   7         A.   Within seconds.                                   10:09:29

   8         Q.   Do you recall how many entered the                10:09:31

   9    building?                                                   10:09:33

  10         A.   Yeah, a lot.    Like 50, if not more.             10:09:34

  11         Q.   All at once?                                      10:09:45

  12         A.   Well --                                           10:09:47

  13         Q.   So immediately after the shot was fired           10:09:51

  14    how many officers entered the building?                     10:09:54

  15         A.   Probably about 30.                                10:09:56

  16         Q.   Did you recognize any of them?                    10:10:00

  17         A.   The majority of them was regular building         10:10:02

  18    officers and yard officers.                                 10:10:06

  19         Q.   And who were they, if you can name names.         10:10:09

  20         A.   There's -- there's Officer Duran.                 10:10:13

  21         Q.   Uh-huh.                                           10:11:06

  22         A.   Sergeant McGee.                                   10:11:07

  23         Q.   Uh-huh.                                           10:11:13

  24         A.   Squad officers.                                   10:11:24

  25         Q.   Uh-huh.                                           10:11:26

                                                                  Page 50

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.599 Page 23 of 77


   1         A.   Yes.                                              10:28:54

   2         Q.   Did you --                                        10:28:54

   3         A.   No.                                               10:28:57

   4         Q.   Oh, go ahead.                                     10:28:59

   5         A.   No, Forte was not on the ground.                  10:29:00

   6              When they pepper sprayed Moody?                   10:29:05

   7         Q.   Yes.                                              10:29:06

   8         A.   No.                                               10:29:07

   9         Q.   Where was he?                                     10:29:08

  10         A.   The officers was helping him to the               10:29:08

  11    nurses' station.                                            10:29:10

  12         Q.   Okay.   So I think you testified earlier          10:29:11

  13    the officers came running in, saw blood and pepper 10:29:15

  14    sprayed Moody, and so they -- so how did they get           10:29:19

  15    Moody off Forte, if you saw that?                           10:29:27

  16         A.   Yeah, they pepper sprayed him, and one of         10:29:28

  17    the officers hit him with the stick, with the               10:29:33

  18    baton.                                                      10:29:35

  19         Q.   Is that how they stopped Moody's attack on 10:29:36

  20    Forte?                                                      10:29:39

  21         A.   Yes.                                              10:29:39

  22         Q.   They pepper sprayed him?                          10:29:40

  23         A.   Yes.                                              10:29:41

  24         Q.   So when they pepper sprayed Moody, where          10:29:42

  25    was Forte?                                                  10:29:46

                                                                  Page 62

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.600 Page 24 of 77


   1         A.    There was so many officers in there at one 10:30:49

   2    time, it was chaotic in there.                              10:30:52

   3         Q.    Did you recognize the officer who batoned        10:30:56

   4    Moody?                                                      10:30:59

   5         A.    Yeah, I think it was Salazar.                    10:31:00

   6         Q.    The other officers who were in the               10:31:10

   7    building, what were they doing while Moody was              10:31:13

   8    being pepper sprayed and batoned?                           10:31:17

   9               MR. MERIN:   Object to the form of the           10:31:19

  10    question.                                                   10:31:24

  11               MS. D'AGOSTINO:      Q.     You can answer.      10:31:24

  12         A.    What was Moody doing?                            10:31:25

  13         Q.    No, what were the other officers in the          10:31:26

  14    building doing?                                             10:31:28

  15         A.    They had a perimeter, I guess, around like 10:31:29

  16    the inmates that was in the building being -- that 10:31:33

  17    was broken down, just so things wouldn't get out            10:31:41

  18    of hand.                                                    10:31:45

  19         Q.    Did they have weapons drawn, if you              10:31:55

  20    recall?                                                     10:31:58

  21         A.    Pepper spray.                                    10:31:58

  22         Q.    That's it?                                       10:32:00

  23         A.    Besides the guy in the tower.                    10:32:01

  24         Q.    So the officers who were forming a               10:32:06

  25    perimeter, did he have weapons drawn?                       10:32:08

                                                                  Page 64

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.601 Page 25 of 77


   1           A.   Pepper spray in the building.                   10:32:11

   2                Outside the building they had weapons,          10:32:13

   3    block guns.                                                 10:32:17

   4           Q.   I see.   The inmates who were -- sorry,         10:32:18

   5    strike that.                                                10:32:22

   6                The officers who were forming the               10:32:23

   7    perimeter, had they drawn their pepper spray and            10:32:25

   8    were holding them in their hands?                           10:32:29

   9           A.   Yes.                                            10:32:29

  10           Q.   And you said one officer handcuffed Moody. 10:32:33

  11           A.   Yes.                                            10:32:42

  12           Q.   Was he lying on the ground at the time he       10:32:43

  13    was handcuffed?                                             10:32:47

  14           A.   Moody?                                          10:32:48

  15           Q.   Yes.                                            10:32:49

  16           A.   Yes.                                            10:32:50

  17           Q.   Was he face up or face down, if you can         10:32:51

  18    recall?                                                     10:32:54

  19           A.   He was face down.                               10:32:54

  20           Q.   Do you recall the officers that handcuffed 10:32:55

  21    him?                                                        10:32:58

  22           A.   There's so many officers that -- the            10:32:58

  23    inmates -- it shouldn't take six or seven officers 10:33:04

  24    for that.                                                   10:33:09

  25           Q.   For what?                                       10:33:11

                                                                  Page 65

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.602 Page 26 of 77


   1         Q.   I'm sorry, you said he was face down when         10:34:09

   2    he was handcuffed; is that right?                           10:34:12

   3         A.   Yes.                                              10:34:13

   4         Q.   Was -- were leg restraints applied?               10:34:14

   5         A.   No.                                               10:34:15

   6         Q.   And then you said a sergeant ran in and           10:34:19

   7    kicked Moody?                                               10:34:21

   8         A.   Yes.                                              10:34:22

   9         Q.   Was the sergeant in the room before that          10:34:23

  10    or did you see him run through the door?                    10:34:24

  11         A.   I seen him run through the retirement             10:34:27

  12    door, yes.                                                  10:34:30

  13         Q.   Okay, and do you recall who that was?             10:34:31

  14         A.   McGee.                                            10:34:31

  15         Q.   And where did he kick Moody, on Moody's           10:34:35

  16    person?                                                     10:34:37

  17         A.   In the face.                                      10:34:37

  18         Q.   After Moody was handcuffed?                       10:34:38

  19         A.   Yes.                                              10:34:40

  20         Q.   Did anyone else use force against Moody           10:34:42

  21    that you saw after he was handcuffed?                       10:35:00

  22              MR. MERIN:     Object to the form of the          10:35:02

  23    question.                                                   10:35:03

  24              MS. D'AGOSTINO:      Q.     Do you understand the 10:35:09

  25    question?                                                   10:35:09

                                                                  Page 67

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.603 Page 27 of 77


   1         A.    No.                                               10:35:10

   2         Q.    Did anyone else hit or kick or baton Moody 10:35:11

   3    after he was handcuffed, besides what you                    10:35:19

   4    described to me of Sergeant McGee kicking him in             10:35:22

   5    the face?                                                    10:35:26

   6         A.    Yeah.    He was hit with a baton.                 10:35:26

   7         Q.    By whom?                                          10:35:28

   8         A.    One of the officers.                              10:35:29

   9         Q.    Did you recognize the officer?                    10:35:31

  10         A.    I don't -- no.                                    10:35:32

  11         Q.    Is that all?     Any other force used against 10:35:56

  12    Moody after he was handcuffed while he was on the            10:35:59

  13    floor?                                                       10:36:01

  14               MR. MERIN:     Object to the form of the          10:36:02

  15    question.                                                    10:36:03

  16               THE WITNESS:     Not that I can recall, no.       10:36:15

  17               MS. D'AGOSTINO:      Q.     At this time were     10:36:29

  18    there still approximately 10 to 15 inmates in the            10:36:30

  19    dayroom?                                                     10:36:33

  20         A.    When?                                             10:36:34

  21         Q.    After Moody was handcuffed?                       10:36:35

  22         A.    Yes.                                              10:36:39

  23         Q.    And all the inmates were still lying prone 10:36:40

  24    on the floor?                                                10:36:46

  25         A.    Yes.    That's policy.                            10:36:47

                                                                   Page 68

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.604 Page 28 of 77


   1          Q.   So -- okay.                                         10:36:51

   2          A.   I don't have to prone out because I wear a 10:36:55

   3    vest, so any inmate that wears a vest doesn't have 10:37:02

   4    to be proned out because he has a -- it's a form               10:37:07

   5    of disability.                                                 10:37:13

   6          Q.   Uh-huh.                                             10:37:15

   7          A.   But because the incident was so serious             10:37:16

   8    was while I proned out.       I didn't want to be              10:37:20

   9    mistaken for somebody that participated in the --              10:37:25

  10    or was beat with that, so I proned out.                        10:37:33

  11          Q.   I thought you said you proned out when you 10:37:37

  12    heard the first alarm; is that right?                          10:37:40

  13          A.   I don't think you understood what I said.           10:37:41

  14          Q.   Okay.                                               10:37:44

  15          A.   I said I don't have to.                             10:37:44

  16          Q.   I understand that, yeah.         You don't have     10:37:46

  17    to.                                                            10:37:48

  18               And then I think you said that the                  10:37:59

  19    officers went outside, which you found unusual.                10:38:01

  20               Is that what you said?                              10:38:05

  21          A.   Yes.                                                10:38:07

  22          Q.   Why did you find it unusual?                        10:38:07

  23          A.   Because they usually keep somebody in               10:38:10

  24    the -- around the area.       The officers -- you never 10:38:12

  25    see them where all the officers leave the scene of 10:38:19

                                                                     Page 69

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.605 Page 29 of 77


   1    the crime or the incident, or whatever you want to 10:38:26

   2    call it.                                                    10:38:29

   3               That's unheard of.                               10:38:30

   4         Q.    And you testified earlier that a large           10:38:35

   5    number of officers came into the building.                  10:38:38

   6               I think you estimated about 50; is that          10:38:40

   7    right?                                                      10:38:42

   8         A.    Yeah.   It was a lot.                            10:38:42

   9         Q.    Is 50 -- was that your estimate?                 10:38:44

  10         A.    Yeah, I said that.                               10:38:47

  11         Q.    Yes.                                             10:38:49

  12               So did all 50 of them leave the building         10:38:51

  13    at that time?                                               10:38:54

  14         A.    Yes.                                             10:38:56

  15         Q.    And did you hear an order for all the            10:38:58

  16    officers to leave the building?                             10:39:02

  17         A.    No.                                              10:39:04

  18         Q.    And how long were they gone for, if you          10:39:07

  19    can recall?                                                 10:39:10

  20         A.    Less than a minute.                              10:39:10

  21         Q.    And then what happened?         Did they all     10:39:15

  22    return?                                                     10:39:17

  23         A.    The majority of them did.                        10:39:17

  24               Some of them stayed outside.                     10:39:20

  25               After they escorted us out, you could see        10:39:25

                                                                  Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.606 Page 30 of 77


   1    like the silver train line -- they had the gate             10:39:29

   2    open, they had officers lined up about -- some of           10:39:34

   3    them had block guns, some of them had batons out,           10:39:38

   4    pepper spray out.                                           10:39:42

   5         Q.   Okay, I want to focus on what happened in         10:39:44

   6    the building, if that's okay, now.                          10:39:47

   7         A.   Okay.                                             10:39:50

   8         Q.   We'll certainly get to that.                      10:39:50

   9              So then can you estimate how many                 10:39:52

  10    returned?                                                   10:39:54

  11         A.   No.                                               10:40:04

  12         Q.   Was it more than ten?                             10:40:05

  13         A.   Yeah.                                             10:40:07

  14         Q.   Was it more than 15?                              10:40:08

  15         A.   It was about 15.                                  10:40:09

  16         Q.   Okay.   And then I think you said that            10:40:11

  17    Salazar told everyone to return to their cells; is 10:40:24

  18    that right?                                                 10:40:28

  19         A.   Yeah, he was directing traffic.                   10:40:28

  20         Q.   What did he say specifically, if you              10:40:31

  21    recall?                                                     10:40:33

  22         A.   For you to stand up and come this way.            10:40:33

  23    You over there, you stand up and come this way.             10:40:36

  24         Q.   So was he directing inmates one at a time? 10:40:40

  25         A.   Yeah, seemed like, yes.                           10:40:44

                                                                  Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.607 Page 31 of 77


   1         Q.   If you recall, was he waiting for an              10:40:46

   2    inmate to get back to his cell before instructing           10:40:49

   3    the next inmate to return to his cell?                      10:40:52

   4         A.   No.                                               10:40:56

   5              MR. MERIN:     Object to the form of the          10:40:56

   6    question.                                                   10:40:58

   7         A.   No.                                               10:40:58

   8         Q.   No?     But he was specifically identifying       10:40:59

   9    inmates to return to their cells.                           10:41:02

  10         A.   Yes.                                              10:41:04

  11         Q.   And then did he specifically tell you to          10:41:14

  12    return to your cell?                                        10:41:17

  13         A.   Yes.                                              10:41:19

  14         Q.   And where was he in relation to you when          10:41:19

  15    he said that, if you remember?                              10:41:22

  16         A.   In the middle of the dayroom.                     10:41:24

  17         Q.   Approximately how many feet away from you? 10:41:28

  18         A.   Maybe six feet.                                   10:41:33

  19         Q.   Okay.     Did he know you by name?                10:41:42

  20         A.   I doubt it, because I don't -- I don't            10:41:45

  21    interact.       I pretty much keep to myself.               10:41:56

  22         Q.   How did he identify you, if he did                10:42:01

  23    identify you?                                               10:42:04

  24         A.   He pointed, "You come this way."                  10:42:05

  25         Q.   Could you see at that time if there were          10:42:11

                                                                  Page 72

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.608 Page 32 of 77


   1    any other officers directing inmates to return to           10:42:13

   2    their cell?                                                 10:42:17

   3         A.   No, he was the only one.                          10:42:17

   4         Q.   What were the other officers doing, if you 10:42:19

   5    know?                                                       10:42:21

   6         A.   Standing by the inmates.                          10:42:22

   7         Q.   Okay.     Did you hear noises?                    10:42:26

   8         A.   A lot of noise.                                   10:42:29

   9         Q.   What was the noise?                               10:42:31

  10         A.   People was actually mad because they seen         10:42:33

  11    one of the officers hit Moody with the baton and            10:42:40

  12    then the sergeant kick Moody.                               10:42:46

  13         Q.   Uh-huh.                                           10:42:49

  14              What were people saying?                          10:42:50

  15         A.   That they was going to write him up and go 10:42:51

  16    to internal affairs, and that wasn't right, you             10:42:55

  17    know, things of that nature.                                10:42:59

  18         Q.   And do you know who was saying those              10:43:00

  19    things?                                                     10:43:00

  20         A.   A little bit of everybody.                        10:43:03

  21         Q.   Okay.                                             10:43:05

  22         A.   Everybody was mad.                                10:43:05

  23         Q.   Did you recognize any of the voices?              10:43:07

  24         A.   Yeah.     Yeah.                                   10:43:11

  25         Q.   And who are they, if you know?                    10:43:13

                                                                  Page 73

                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.609 Page 33 of 77


   1         A.   It was a lot of them.          Everybody.         10:43:15

   2              But that one particular was actually              10:43:19

   3    singled out because he was more boisterous than             10:43:24

   4    others.                                                     10:43:29

   5         Q.   And who was that?                                 10:43:29

   6         A.   Inmate Williams.                                  10:43:30

   7         Q.   Okay.     So as you were -- when did you hear 10:43:32

   8    Inmate Williams?       Do you recall hearing him --         10:43:36

   9    what he was specifically yelling?                           10:43:43

  10         A.   Yeah.                                             10:43:45

  11         Q.   Where were you when you heard that?               10:43:46

  12         A.   In B section.                                     10:43:47

  13         Q.   In your cell?                                     10:43:49

  14         A.   No, in B section.                                 10:43:50

  15              There's different sections like A section, 10:43:52

  16    B section, C section.                                       10:43:54

  17         Q.   Uh-huh.                                           10:43:57

  18         A.   And I was in --                                   10:43:57

  19         Q.   Were you still lying prone on the ground?         10:43:58

  20         A.   Yeah.                                             10:44:01

  21         Q.   Okay.                                             10:44:03

  22         A.   And then when Salazar came in to direct           10:44:03

  23    traffic, he pointed to me to get up.                        10:44:07

  24         Q.   And you were hearing Williams yell at that 10:44:10

  25    time?                                                       10:44:13

                                                                  Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.610 Page 34 of 77


   1         A.   Uh-huh.                                                  10:44:13

   2              I heard a lot of people yelling and                      10:44:15

   3    kicking -- kicking on the door.                                    10:44:18

   4         Q.   Did you also yell?                                       10:44:19

   5         A.   Yeah, I did.                                             10:44:21

   6         Q.   What did you yell?                                       10:44:22

   7         A.   That that wasn't -- I yelled that that                   10:44:23

   8    wasn't right, something ought to be done about                     10:44:28

   9    this, and that I was going to write it up.                         10:44:34

  10         Q.   And what were you referring to when you                  10:44:38

  11    were yelling "That wasn't right"?                                  10:44:42

  12         A.   Seeing him being kicked by a sergeant.                   10:44:44

  13              He was already handcuffed so he was no                   10:44:49

  14    threat.    The threat was resolved, and then there                 10:44:51

  15    was nothing that he could do because he couldn't                   10:44:55

  16    see because of the pepper spray.                                   10:44:58

  17              That pepper spray is strong.              It takes a     10:45:02

  18    toll.                                                              10:45:06

  19         Q.   Did you experience the effects of the                    10:45:06

  20    pepper spray?                                                      10:45:08

  21         A.   I did, and I'm an asthmatic.                             10:45:09

  22         Q.   Sorry?                                                   10:45:14

  23         A.   I'm an asthmatic.                                        10:45:15

  24         Q.   Oh, I see.                                               10:45:18

  25              What symptoms of pepper spray were you                   10:45:18

                                                                         Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.611 Page 35 of 77


   1    experiencing?                                                       10:45:20

   2           A.     Strong.     It was almost like I was pepper           10:45:21

   3    sprayed myself.                                                     10:45:25

   4           Q.     So specifically what -- were your eyes                10:45:26

   5    burning?                                                            10:45:31

   6           A.     My eyes, my nose was burning, my throat               10:45:31

   7    was burning.           I always carry a rag because I have          10:45:34

   8    a -- I wash my hands a lot, so I always need                        10:45:38

   9    something to dry my hands off with.                                 10:45:43

  10           Q.     Okay.                                                 10:45:49

  11           A.     So when Officer Salazar directed for me to 10:45:49

  12    get up and take it to my cell, I had a rag -- my                    10:45:55

  13    rag over my face and walking with my cane.                          10:46:02

  14           Q.     I see.     Okay.                                      10:46:05

  15                  And did you walk past Officer Salazar?                10:46:08

  16           A.     Yes -- no.                                            10:46:17

  17                  I walked directly to him.                             10:46:19

  18           Q.     Right up to him?                                      10:46:21

  19           A.     No, not right up to him.                              10:46:22

  20                  He directed traffic.            "You, you come this   10:46:25

  21    way.        You go this way."                                       10:46:28

  22           Q.     So what was your path?             You walked towards 10:46:32

  23    him and then away from him towards your cell?                       10:46:34

  24                  MR. MERIN:     Object to the form of the              10:46:37

  25    question.                                                           10:46:39

                                                                         Page 76

                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.612 Page 36 of 77


   1           A.     No, I was from here to here (indicating).     10:47:39

   2           Q.     I'm trying to describe how far this is, so 10:47:41

   3    maybe three and a half, four feet?                          10:47:42

   4           A.     Okay, yes.                                    10:47:44

   5           Q.     Does that sound right?                        10:47:45

   6           A.     Yes.                                          10:47:46

   7           Q.     And were you yelling as you approached        10:47:47

   8    Salazar?                                                    10:47:53

   9           A.     No.    I couldn't breathe at that time at     10:47:53

  10    all.        The pepper spray had already tooken its toll 10:47:56

  11    on me.                                                      10:48:00

  12           Q.     And then you said he struck?                  10:48:01

  13           A.     He leaned in and struck me.                   10:48:03

  14           Q.     And where did he strike me?                   10:48:06

  15           A.     He struck me in my face, on my left side.     10:48:08

  16                  Broke my glasses.                             10:48:11

  17           Q.     When you say he struck you, did he use a      10:48:12

  18    closed fist?                                                10:48:16

  19           A.     Yes.                                          10:48:17

  20           Q.     Did you fall down?                            10:48:17

  21           A.     Yes.                                          10:48:18

  22           Q.     I think you said you lost consciousness,      10:48:19

  23    is that right?                                              10:48:22

  24           A.     Uh-huh.                                       10:48:23

  25           Q.     Do you know how long you lost                 10:48:24

                                                                  Page 78

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.613 Page 37 of 77


   1    consciousness for?                                              10:48:25

   2         A.   No, because when I came to, I was already             10:48:26

   3    being put in handcuffs.                                         10:48:29

   4         Q.   When you came to, were you laying on the              10:48:32

   5    ground?                                                         10:48:35

   6         A.   Face down.                                            10:48:36

   7         Q.   So he struck you and you fell face down?              10:48:37

   8         A.   I don't know.                                         10:48:41

   9              When I came to I was face down.                       10:48:45

  10         Q.   Do you have any sense of how much time                10:48:49

  11    passed when you were unconscious?                               10:48:53

  12         A.   No.                                                   10:48:54

  13         Q.   And you said you were being handcuffed.               10:48:55

  14              Do you know who handcuffed you?                       10:48:59

  15         A.   No.                                                   10:49:00

  16         Q.   Was it Salazar?                                       10:49:01

  17         A.   I don't know.                                         10:49:02

  18         Q.   What happened after you were handcuffed?              10:49:04

  19         A.   They left me down on the ground.           One of     10:49:08

  20    them had his knee in my back, and then a few                    10:49:12

  21    minutes later they picked me up and took me out.                10:49:17

  22         Q.   And you don't recall who had his hand on              10:49:25

  23    your back ether?                                                10:49:28

  24         A.   My knee -- I mean his knee in my back?                10:49:28

  25         Q.   Yes.                                                  10:49:31

                                                                      Page 79

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.614 Page 38 of 77


   1          A.   Okay.                                            10:50:44

   2          Q.   Do you recall how many officers were lined 10:50:45

   3    up?                                                         10:50:48

   4          A.   A lot.                                           10:50:48

   5          Q.   More than ten?                                   10:50:50

   6          A.   Yeah.                                            10:50:51

   7          Q.   More than 15?                                    10:50:53

   8          A.   About 15.                                        10:50:53

   9          Q.   And were they -- where were they lined up? 10:50:58

  10          A.   In the yard.                                     10:51:01

  11          Q.   Where in the yard?                               10:51:03

  12          A.   Across the yard, from the building to the        10:51:05

  13    gate.                                                       10:51:12

  14          Q.   When you say from the building, do you           10:51:13

  15    mean Building 14?                                           10:51:17

  16          A.   Yes.                                             10:51:17

  17          Q.   So there was a perimeter of officers from        10:51:18

  18    the doorway of Building 14 to the gate; is that             10:51:21

  19    right?                                                      10:51:24

  20          A.   Yes.                                             10:51:24

  21          Q.   And you were escorted past those officers        10:51:25

  22    when you left the yard; is that right?                      10:51:28

  23          A.   Yes.                                             10:51:31

  24          Q.   And what happened when you got to the gym? 10:51:32

  25          A.   Nothing.                                         10:51:46

                                                                  Page 81

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.615 Page 39 of 77


   1         Q.   Were you placed in a holding cell?                10:51:48

   2         A.   Placed in a holding cell, yes.                    10:51:50

   3         Q.   Okay.                                             10:51:53

   4         A.   And then from the holding cell to ad seg.         10:51:54

   5         Q.   How long were you in the holding cell?            10:51:59

   6         A.   Felt like forever.                                10:52:02

   7         Q.   Do you have a sense of how long it was?           10:52:05

   8         A.   No.                                               10:52:13

   9         Q.   Was it more than an hour?                         10:52:14

  10         A.   Yeah.                                             10:52:16

  11         Q.   Was it more than two hours?                       10:52:17

  12         A.   Yeah.                                             10:52:18

  13         Q.   More than three hours?                            10:52:19

  14         A.   Uh-huh.                                           10:52:20

  15         Q.   More than four hours?                             10:52:21

  16         A.   Felt like it.                                     10:52:22

  17              They wouldn't let me use the bathroom.            10:52:26

  18              They wouldn't let me out the holding cell         10:52:29

  19    to use the bathroom, and then I needed to sit down 10:52:32

  20    because I'm not supposed to stand up for a long             10:52:35

  21    time.                                                       10:52:48

  22              Over three hours.                                 10:52:49

  23         Q.   Okay.     Did you ask for medical attention?      10:52:50

  24         A.   I did.                                            10:52:54

  25         Q.   Who did you ask?                                  10:52:55

                                                                  Page 82

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.616 Page 40 of 77


   1    STATE OF CALIFORNIA          )
   2    COUNTY OF MONTEREY           )
   3               The witness in the foregoing deposition
   4    appeared before me, JUDIE A. NICHOLAS, a Certified
   5    Shorthand Reporter for the State of California.
   6               Said witness was then and there, at the
   7    time and place previously stated, placed under
   8    oath by me to tell the truth, the whole truth and
   9    nothing but that truth in the testimony given on
        said day.
 10                The testimony of the witness and all the
 11     questions and remarks requested by counsel were
 12     taken by me in shorthand at the time and place
 13     therein named and, thereafter, under my direction,
 14     transcribed into longhand.
 15                I further certify that I am not of counsel
 16     or attorney for either or any of the parties to
 17     said deposition, nor in any way interested in the
 18     outcome of the cause named in said caption, and
 19     that I am not related to any party thereto.
 20                IN WITNESS WHEREOF, I have hereunto set my
 21     hand this 17th day of June, 2019.
 22
 23
 24                       <%13086,Signature%>
                          Certified Shorthand Reporter
 25                       For the State of California

                                                                Page 121

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01110-WQH-AGS Document 59-3 Filed 04/06/20 PageID.617 Page 41 of 77




                       EXHIBIT B
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.618 Page 42 of 77
                                            Jones
                                  June 10, 2019

 · · · · · · · · · IN THE UNITED STATES DISTRICT COURT

 · · · · · · · · FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 ·

 · · · ·RONNIE L. MOODY, et al.,                                      B
 · · · · · · · · · · · · · Plaintiffs,

 ·   · · · · · · vs.· · · · · · · · · · · ·Case No. 3:18-cv-01110
 ·   · · · · · · · · · · · · · · · · · · · · · · · ·WQH-AGS
 ·
 ·   · · ·CALIFORNIA DEPARTMENT OF
 ·   · · ·CORRECTIONS AND REHABILITATION,
 ·   · · ·et al.,
 ·

 · · · · · · · · · · · · · Defendants.
 · · · ·_______________________________
 ·

 ·

 ·

 · · · · · · · · ·VIDEOTAPED DEPOSITION OF DONNEL JONES

 ·

 · · · · · · · · · · · · · · ·June 10, 2019

 · · · · · · · · · · · · · · · ·9:18 a.m.

 ·

 ·
 · · · · · · · · · · · · · · ·480 Alta Road
 ·
 · · · · · · · · · · · · ·San Diego, California
 ·

 ·

 ·
 · · · ·REPORTED BY
 · · · ·Renee K. Papierniak
 · · · ·CSR No. 7056
 ·


                   U.S. Legal Support | www.uslegalsupport.com                     ·
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.619 Page 43 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·APPEARANCES:

 ·2

 ·3· · · · · For Plaintiffs:

 ·4·   ·   ·   ·   ·   ·   ·   LAW OFFICE OF MARK E. MERIN
 · ·   ·   ·   ·   ·   ·   ·   MARK E. MERIN
 ·5·   ·   ·   ·   ·   ·   ·   1010 F Street, Suite 300
 · ·   ·   ·   ·   ·   ·   ·   Sacramento, California· 95814
 ·6·   ·   ·   ·   ·   ·   ·   916.443.6911
 · ·   ·   ·   ·   ·   ·   ·   mark@markmerin.com
 ·7

 ·8· · · · · For Defendants:

 ·9·   ·   ·   ·   ·   ·   ·   ATTORNEY GENERAL OF CALIFORNIA
 · ·   ·   ·   ·   ·   ·   ·   DEPUTY ATTORNEY GENERAL
 10·   ·   ·   ·   ·   ·   ·   CHRISTOPHER H. FINDLEY
 · ·   ·   ·   ·   ·   ·   ·   600 West Broadway, Suite 1800
 11·   ·   ·   ·   ·   ·   ·   San Diego, California· 92101
 · ·   ·   ·   ·   ·   ·   ·   619.738.9541
 12·   ·   ·   ·   ·   ·   ·   christopher.findley@doj.ca.gov

 13· · · · · Also Present:

 14· · · · · · · Elijah Ochoa, videographer

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                               U.S. Legal Support | www.uslegalsupport.com         2
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.620 Page 44 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·INDEX TO EXAMINATION

 ·2

 ·3· · · · · · · WITNESS:· DONNEL JONES

 ·4· · ·EXAMINATION· · · · · · · · · · · · · · · · · · · · · PAGE

 ·5· · ·By Mr. Findley· · · · · · · · · · · · · · · · · · · · · 6

 ·6

 ·7

 ·8

 ·9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                   U.S. Legal Support | www.uslegalsupport.com                     3
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.621 Page 45 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · · · · · · · · ·INDEX TO EXHIBITS

 ·2· · · · · · · · · · · · · ·DONNEL JONES

 ·3· · · ·RONNIE L. MOODY, et al. vs. CALIFORNIA DEPARTMENT OF

 ·4· · · · · · · CORRECTIONS AND REHABILITATION, et al.

 ·5· · · · · · · · · · · ·Monday, June 10, 2019

 ·6· · · · · · · Renee K. Papierniak, CSR No. 7056, RPR

 ·7

 ·8· · ·MARKED· · · · · · · · · DESCRIPTION· · · · · · · · · PAGE

 ·9· · ·Exhibit 1· ·Inmate/Parolee Appeal· · · · · · · · · · · 57

 10· · ·Exhibit 2· ·Inmate/Parolee Appeal· · · · · · · · · · · 62

 11· · ·Exhibit 3· ·Government Claim Form· · · · · · · · · · · 68

 12· · ·Exhibit 4· ·Complaint For Violation Of Civil And· · · ·88
 · · · · · · · · · ·Constitutional Rights Demand For Jury
 13· · · · · · · · ·Trial

 14· · ·Exhibit 5· ·Plaintiff Donnel E. Jones' Responses· · · ·89
 · · · · · · · · · ·To Defendant J. Duran's Interrogatories,
 15· · · · · · · · ·Set One

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                   U.S. Legal Support | www.uslegalsupport.com                     4
                                                                                       YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.622 Page 46 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · · · · · · · SAN DIEGO, CALIFORNIA;

 ·2· · · · · · · · MONDAY, JUNE 10, 2019; 9:18 A.M.

 ·3

 ·4· · · · · · · THE VIDEOGRAPHER:· Good morning.· We are now on

 ·5· · ·the record.· This is the recorded video deposition of

 ·6· · ·Donnel Jones in the matter of Ronnie L. Moody, et al.

 ·7· · ·versus California Department of Corrections and

 ·8· · ·Rehabilitation, et al., taken on behalf of the

 ·9· · ·defendants' counsel, Christopher Findley.

 10· · · · · · · This deposition is taking place at 480 Alta

 11· · ·Road, San Diego, California 92179 on June 10th, 2019 at

 12· · ·9:18 a.m.

 13· · · · · · · My name is Elijah Ochoa.· I'm the videographer

 14· · ·with U.S. Legal Support, located at 1230 Columbia Street,

 15· · ·Suite 400, San Diego, California 92101.

 16· · · · · · · Video and audio recording will be taking place

 17· · ·unless all counsel have agreed to go off the record.

 18· · · · · · · Would all present please identify themselves,

 19· · ·beginning with the witness.

 20· · · · · · · THE WITNESS:· Donnel Jones.

 21· · · · · · · MR. MERIN:· Mark Merin, plaintiffs' attorney.

 22· · · · · · · MR. FINDLEY:· Chris Findley, defense attorney.

 23· · · · · · · THE VIDEOGRAPHER:· The certified court reporter

 24· · ·is Renee Papierniak.· Would you now swear in the

 25· · ·witness.


                   U.S. Legal Support | www.uslegalsupport.com                     5
                                                                                       YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.623 Page 47 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · · · · · · · · · ·DONNEL JONES,

 ·2· · · · · having been first duly sworn, was examined and

 ·3· · · · · · · · · · · ·testified as follows:

 ·4

 ·5· · · · · · · · · · · · · · EXAMINATION

 ·6· · ·BY MR. FINDLEY:

 ·7· · · · · Q.· Good morning, Mr. Jones.

 ·8· · · · · A.· Good morning.

 ·9· · · · · Q.· As we said off the record, my name is Chris

 10· · ·Findley.· I represent the defendants in the lawsuit

 11· · ·brought by you and your attorney, Moody versus CDCR, Case

 12· · ·No. 18-cv-1110.· Specifically, I represent CDCR, Warden

 13· · ·D. Paramo, D. Ramos, E. Cruz, J. (sic) Bravo, J. Duran,

 14· · ·J. McGee, J. Herrera, J. Salazar and W. Edrozo.

 15· · · · · · · Have you had your deposition taken before?

 16· · · · · A.· No.

 17· · · · · Q.· Then I'll go over some of the ground rules for

 18· · ·the deposition so you understand them and so we have it

 19· · ·on the record.

 20· · · · · · · Even though we're not in court, the court

 21· · ·reporter has placed you under oath and you're testifying

 22· · ·under penalty of perjury.· Do you understand that?

 23· · · · · A.· Yes.

 24· · · · · Q.· It's important that you understand my questions.

 25· · ·If you don't understand a question, ask me to rephrase


                   U.S. Legal Support | www.uslegalsupport.com                     6
                                                                                       YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.624 Page 48 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·yard all the way until you were instructed to get up?

 ·2· · · · · A.· Yes.

 ·3· · · · · Q.· And do you know how many alarms there were on

 ·4· · ·the yard?

 ·5· · · · · A.· No.

 ·6· · · · · Q.· And I take it, you were out of your cell at the

 ·7· · ·time of the alarms?

 ·8· · · · · A.· Yes.

 ·9· · · · · Q.· And why were you out of your cell?

 10· · · · · A.· For pill call.

 11· · · · · Q.· How many inmates were out of their cell at that

 12· · ·time?

 13· · · · · A.· Just a guess, maybe 10.

 14· · · · · Q.· So I'm entitled to your best estimate based on

 15· · ·what you can observe.· And this is an instruction I

 16· · ·usually do at the beginning of the deposition.· But if

 17· · ·you have a basis -- so you were there, so you observed

 18· · ·it.· So you have a basis to estimate.· So you can give me

 19· · ·your best estimate.· But a lot -- if I asked you -- if

 20· · ·you don't have a basis to estimate, then that is a guess.

 21· · ·So if, for example, I asked you, "Well, how many inmates

 22· · ·were out on the yard at that time?"· You didn't see it so

 23· · ·that would be a guess.· So do you understand the

 24· · ·difference between an estimate and a guess?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 20
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.625 Page 49 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· You were in the housing unit and your best

 ·2· · ·estimate is there were about 10 inmates out?

 ·3· · · · · A.· Yes.

 ·4· · · · · Q.· And did you see an altercation between Inmate

 ·5· · ·Ronnie Moody and CC1 Fuerte?

 ·6· · · · · A.· No.

 ·7· · · · · Q.· You didn't see it at all?

 ·8· · · · · A.· No.

 ·9· · · · · Q.· Was -- are you aware there was a fight between

 10· · ·CC1 Fuerte and Inmate Moody?

 11· · · · · A.· I heard movement.

 12· · · · · Q.· Was it outside of your line of sight?

 13· · · · · A.· Yes.

 14· · · · · Q.· How far -- now, is there a window in which you

 15· · ·receive your medication?

 16· · · · · A.· Yes.

 17· · · · · Q.· And that's in the housing unit?

 18· · · · · A.· Yes.

 19· · · · · Q.· And were -- how close were you to the window?

 20· · · · · A.· About five steps.

 21· · · · · Q.· And could you see the counselor's office from

 22· · ·there?

 23· · · · · A.· No.

 24· · · · · Q.· And what did you hear?

 25· · · · · · · THE REPORTER:· I'm sorry, "furniture moving"?


                   U.S. Legal Support | www.uslegalsupport.com                 21
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.626 Page 50 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · · · THE WITNESS:· Furniture moving.

 ·2· · · · · · · THE REPORTER:· Thank you.

 ·3· · ·BY MR. FINDLEY:

 ·4· · · · · Q.· Do you know what furniture was moving?

 ·5· · · · · A.· I can assume it probably was chairs and desks.

 ·6· · · · · Q.· Did you see any of the physical altercation

 ·7· · ·between Moody and Fuerte?

 ·8· · · · · A.· No.

 ·9· · · · · Q.· Did you see -- do you know who CC1 Fuerte is?

 10· · · · · A.· Yes.

 11· · · · · Q.· Had you had any interactions with him before?

 12· · · · · A.· No.

 13· · · · · Q.· Was he assigned to your -- were you on his

 14· · ·caseload?

 15· · · · · A.· I don't know who I was assigned to.

 16· · · · · Q.· But did you know who Fuerte was?

 17· · · · · A.· Yes.

 18· · · · · Q.· And that was as of July 17th, 2017?

 19· · · · · A.· Yes.

 20· · · · · Q.· Did you see the officers pull Moody off CC1

 21· · ·Fuerte?

 22· · · · · A.· No.

 23· · · · · Q.· Did you see any of the officers hit or kick CC1

 24· · ·Fuerte -- excuse me.

 25· · · · · · · Did you see any of the officers hit or kick


                   U.S. Legal Support | www.uslegalsupport.com                 22
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.627 Page 51 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·housing unit?

 ·2· · · · · A.· I know Officer Herrera was in the control -- in

 ·3· · ·the podium off control.

 ·4· · · · · Q.· Okay.· So I'm talking about the elevated control

 ·5· · ·booth.

 ·6· · · · · A.· Officer Tapia.

 ·7· · · · · Q.· And that was on July 17th, 2017?

 ·8· · · · · A.· Yes.

 ·9· · · · · Q.· And then, do you know who the housing unit

 10· · ·officers were that day?

 11· · · · · A.· I know one was Herrera.

 12· · · · · Q.· Did you see Herrera leave the housing unit when

 13· · ·the alarm on the yard sounded?

 14· · · · · A.· No.

 15· · · · · Q.· Did you see any other officers leave the housing

 16· · ·unit when the alarm sounded?

 17· · · · · A.· No.

 18· · · · · Q.· Did the -- what did the -- what did Tapia do

 19· · ·during the incident with Moody?

 20· · · · · · · MR. MERIN:· Object to the form of the

 21· · ·question.

 22· · ·BY MR. FINDLEY:

 23· · · · · Q.· I'll rephrase.· When you heard the furniture

 24· · ·shuffling around, what did Tapia do?

 25· · · · · A.· I heard the block gun shoot.


                   U.S. Legal Support | www.uslegalsupport.com                 24
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.628 Page 52 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And how many times did Tapia shoot the block

 ·2· · ·gun?

 ·3· · · · · A.· I'm not sure.· I just heard that one shot.

 ·4· · · · · Q.· You just heard one shot.· Is that correct?

 ·5· · · · · A.· That's all I heard.

 ·6· · · · · Q.· Okay.· Did you see the -- where the block got

 ·7· · ·hit?

 ·8· · · · · A.· No.

 ·9· · · · · Q.· Did Tapia say anything before shooting the block

 10· · ·gun?

 11· · · · · A.· No.

 12· · · · · Q.· Did you see or hear officers come into the

 13· · ·building after Tapia shoots the block gun?

 14· · · · · A.· Yes.

 15· · · · · Q.· And did you -- were you -- could you see the

 16· · ·officers coming in through the sally port?

 17· · · · · A.· No.

 18· · · · · Q.· Where you were seated, could you see the sally

 19· · ·port?

 20· · · · · A.· No.

 21· · · · · Q.· And do you know what a sally port is?

 22· · · · · A.· Yes.

 23· · · · · Q.· Do you hear any inmates yelling when the

 24· · ·officers come into the building through the sally port?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 25
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.629 Page 53 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And who did you hear yelling?

 ·2· · · · · A.· Everyone.

 ·3· · · · · Q.· Do you hear Inmate Williams yell anything?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· And what does he yell?

 ·6· · · · · A.· He yelled something like "What are you guys

 ·7· · ·doing?· Hey, I'm Inmate," and he said his CDC number,

 ·8· · ·"and if you need a witness on what they're doing, I'm in

 ·9· · ·cell" -- the cell -- he said his cell number.

 10· · · · · Q.· Did you hear Williams yell anything else?

 11· · · · · A.· No.

 12· · · · · Q.· Just that.· He said, "Hey, what are you guys

 13· · ·doing?· I'm Inmate Williams in cell," whatever his cell

 14· · ·number is?

 15· · · · · A.· Uh-huh.

 16· · · · · Q.· Is that "yes"?

 17· · · · · A.· Yes.

 18· · · · · Q.· And did you hear him yell anything else?

 19· · · · · A.· No.

 20· · · · · Q.· And do you see the officers escort Moody out of

 21· · ·the building?

 22· · · · · A.· No.

 23· · · · · Q.· Do you see Moody again that day?

 24· · · · · A.· Yes.

 25· · · · · Q.· And when do you see Moody again?


                   U.S. Legal Support | www.uslegalsupport.com                 26
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.630 Page 54 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Laying in the dirt on the side of the

 ·2· · ·building.

 ·3· · · · · Q.· Outside of the housing unit?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· When Moody was laying in the dirt outside of the

 ·6· · ·building, did you see any injuries on him?

 ·7· · · · · A.· I thought he was dead.

 ·8· · · · · Q.· And why did you think he was dead?

 ·9· · · · · A.· He wasn't moving.

 10· · · · · Q.· Did you see any injuries on Mr. Moody?

 11· · · · · A.· I seen blood.

 12· · · · · Q.· And where did you see blood?

 13· · · · · A.· On his clothes, over his head and face.

 14· · · · · Q.· And so you saw blood on his head and face.· Did

 15· · ·you see any wounds -- actual wounds on Mr. Moody?

 16· · · · · A.· No.

 17· · · · · Q.· And did you see -- when he was lying in the

 18· · ·dirt, do you see any officers use any force against

 19· · ·Mr. Moody?

 20· · · · · A.· No.

 21· · · · · Q.· All right.· At some point, does someone order

 22· · ·the inmates out on the dayroom floor back to their

 23· · ·cells?

 24· · · · · A.· Yes.

 25· · · · · Q.· And who does that?


                   U.S. Legal Support | www.uslegalsupport.com                 27
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.631 Page 55 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Tapia.

 ·2· · · · · Q.· And what does Tapia say?

 ·3· · · · · A.· "Everyone recall.· Go back to your cell."

 ·4· · · · · Q.· And what do you do when that happens?

 ·5· · · · · A.· I stood up and began to walk to my cell.

 ·6· · · · · Q.· And what's your cell number?

 ·7· · · · · A.· 106 lower.

 ·8· · · · · Q.· And do you walk directly back to your cell?

 ·9· · · · · A.· Yes.

 10· · · · · Q.· So your path of travel was directly between

 11· · ·where you were seated and your cell door?

 12· · · · · A.· Yes.

 13· · · · · Q.· Now, were you -- did you have your cane with

 14· · ·you?

 15· · · · · A.· No.

 16· · · · · Q.· Were you wearing your mobility impaired vest?

 17· · · · · A.· Yes.

 18· · · · · Q.· Did you have any other durable medical equipment

 19· · ·with you when you were out of your cell on July 17th,

 20· · ·2017?

 21· · · · · A.· No.

 22· · · · · Q.· So no walker, no wheelchair?

 23· · · · · A.· No.

 24· · · · · Q.· Were you assigned a cane at that time?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 28
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.632 Page 56 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·with HIV?

 ·2· · · · · A.· In '98.

 ·3· · · · · Q.· And you've been mobility impaired since that

 ·4· · ·time?

 ·5· · · · · A.· About '99.

 ·6· · · · · Q.· But '99 is when the symptoms started?

 ·7· · · · · A.· Uh-huh.

 ·8· · · · · Q.· Is that correct?

 ·9· · · · · A.· Yes.

 10· · · · · Q.· Okay.· You take a path back to your cell.· What

 11· · ·happens next?

 12· · · · · A.· When I walk past the tunnel, I got attacked.

 13· · · · · Q.· I guess I should ask you, do you -- I think you

 14· · ·testified you know who Deans was.· Right?

 15· · · · · A.· Excuse me?

 16· · · · · Q.· You know who Inmate Gary Deans was?

 17· · · · · A.· Yes.

 18· · · · · Q.· And did he get up at the same time as you?

 19· · · · · A.· Yes.

 20· · · · · Q.· And was he walking in front of you or behind

 21· · ·you?

 22· · · · · A.· He was right across from me.

 23· · · · · Q.· So he was next to you?

 24· · · · · A.· About 10 feet away from me.

 25· · · · · Q.· Deans was about 10 feet away?


                   U.S. Legal Support | www.uslegalsupport.com                 30
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.633 Page 57 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Uh-huh.

 ·2· · · · · Q.· Is that correct?

 ·3· · · · · A.· Uh-huh.

 ·4· · · · · Q.· Can you say "yes"?

 ·5· · · · · A.· Yes.· Sorry.

 ·6· · · · · Q.· And do you see a physical altercation with

 ·7· · ·Deans?

 ·8· · · · · A.· Yes.

 ·9· · · · · Q.· And what happens with Deans?

 10· · · · · A.· I see him get punched and he fell.

 11· · · · · Q.· And who punches him?

 12· · · · · A.· Salazar.

 13· · · · · Q.· Now, does Salazar run towards Deans and punch

 14· · ·him, or as Deans is walking by does Salazar turn around

 15· · ·and just hit him?

 16· · · · · · · MR. MERIN:· Object to the form of the

 17· · ·question.

 18· · ·BY MR. FINDLEY:

 19· · · · · Q.· Do you understand my question?

 20· · · · · A.· Yes.

 21· · · · · Q.· Describe what happened when Deans got hit by

 22· · ·Salazar?

 23· · · · · A.· He walked over to him and punched him.

 24· · · · · Q.· Salazar --

 25· · · · · A.· Salazar.


                   U.S. Legal Support | www.uslegalsupport.com                 31
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.634 Page 58 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· -- walked towards Deans --

 ·2· · · · · A.· And punched him.

 ·3· · · · · Q.· How far -- how much ground did Salazar cover

 ·4· · ·before he punched Deans?

 ·5· · · · · A.· I didn't understand that.

 ·6· · · · · Q.· Sure.· Does -- is Salazar stationary and when

 ·7· · ·Deans walks by he punches him, or does Salazar run over

 ·8· · ·and hit Deans?

 ·9· · · · · · · MR. MERIN:· Object to the form of the

 10· · ·question.

 11· · · · · · · THE WITNESS:· Salazar walked over to him and hit

 12· · ·him.

 13· · ·BY MR. FINDLEY:

 14· · · · · Q.· And how far did Salazar walk?

 15· · · · · A.· I don't know, because when I turned around

 16· · ·that's when I see him take a couple of steps and hit

 17· · ·him.

 18· · · · · Q.· So a couple of steps?

 19· · · · · A.· Uh-huh.

 20· · · · · Q.· Is that correct?

 21· · · · · A.· Uh-huh.

 22· · · · · Q.· Is that "yes"?

 23· · · · · A.· Yes.

 24· · · · · Q.· All right.· So Salazar -- you see Salazar take a

 25· · ·couple of steps and hit Deans?


                   U.S. Legal Support | www.uslegalsupport.com                 32
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.635 Page 59 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Yes.

 ·2· · · · · Q.· And do you see Deans hit Salazar?

 ·3· · · · · A.· No.

 ·4· · · · · Q.· Did you see anything before Salazar hit Deans?

 ·5· · · · · A.· No.

 ·6· · · · · Q.· But you saw Salazar take a couple of steps and

 ·7· · ·then hit Deans?

 ·8· · · · · A.· Yes.

 ·9· · · · · Q.· And what happens to Deans?

 10· · · · · A.· He falls down.

 11· · · · · Q.· Do you see any injuries to Deans?

 12· · · · · A.· No.

 13· · · · · Q.· Do you see any injuries to Salazar?

 14· · · · · A.· No.

 15· · · · · Q.· And what happens after Deans falls down?

 16· · · · · A.· I tried to get as far away as I could.· So I'm

 17· · ·walking past Deans, the -- the sally port, and that's

 18· · ·when I get attacked.

 19· · · · · Q.· So when you say you tried to get as far away as

 20· · ·you could, do you change directions?

 21· · · · · A.· No.· I was just walking towards my cell.

 22· · · · · Q.· So you're walking towards your cell?

 23· · · · · A.· Uh-huh.

 24· · · · · Q.· You see Salazar hit Deans?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 33
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.636 Page 60 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And Deans goes down?

 ·2· · · · · A.· Yes.

 ·3· · · · · Q.· And you just keep walking?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· What happens next?

 ·6· · · · · A.· When I get about a step past the sally port, my

 ·7· · ·hair was grabbed and I was -- my forehead was snapped on

 ·8· · ·the ground and I got attacked.

 ·9· · · · · Q.· You say your hair was grabbed?

 10· · · · · A.· Uh-huh.

 11· · · · · Q.· Is that correct?

 12· · · · · A.· Yes.

 13· · · · · Q.· Did you have longer hair then?

 14· · · · · A.· Yes.

 15· · · · · Q.· And were you grabbed from behind?

 16· · · · · A.· Yes.

 17· · · · · Q.· Did you see who grabbed you?

 18· · · · · A.· No.

 19· · · · · Q.· Do you know now who grabbed you?

 20· · · · · A.· No.

 21· · · · · Q.· And had you kept walking after Deans got hit?

 22· · · · · A.· Yes.

 23· · · · · Q.· And someone grabs you from behind and then slams

 24· · ·your head down?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 34
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.637 Page 61 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And do you lose consciousness?

 ·2· · · · · A.· No.

 ·3· · · · · Q.· And what happens next?

 ·4· · · · · A.· Officer Cruz grabs my left arm and put it behind

 ·5· · ·me and then he grabs my right arm and twisted it up to

 ·6· · ·the back of my head until my arm pops.

 ·7· · · · · Q.· And your arm pops.· And describe what you mean

 ·8· · ·by "pops"?

 ·9· · · · · A.· I heard it snap.

 10· · · · · Q.· And does Cruz -- describe how you know it was

 11· · ·Cruz that twisted your arm?

 12· · · · · A.· Because when he got on top of me his words was,

 13· · ·"Stay still mother fucker.· Stay still."· And I looked

 14· · ·around and I told him that he's breaking my arm.

 15· · · · · Q.· So someone knocks you down.· Correct?

 16· · · · · A.· Well, it was -- it was almost like a military

 17· · ·tactic.· They ran in and -- it was more than one person.

 18· · ·But one person grabbed my hair and I was attacked and

 19· · ·brought down with my head slammed on the concrete.

 20· · · · · · · And Cruz got on my back and one person had their

 21· · ·knee on the side of my face.· And that's when I seen

 22· · ·Cruz, and I told him that he was breaking my arm.

 23· · · · · Q.· And Cruz says, "Stay still mother fucker.· Stay

 24· · ·still"?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 35
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.638 Page 62 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· Does Cruz say anything else?

 ·2· · · · · A.· No.

 ·3· · · · · Q.· Do you hear any other officers say anything

 ·4· · ·else?

 ·5· · · · · A.· I heard a lot of commotion.

 ·6· · · · · Q.· Do you hear officers say anything else to you?

 ·7· · · · · A.· No.

 ·8· · · · · Q.· So the only thing you heard was "Stay still

 ·9· · ·mother fucker.· Stay still"?

 10· · · · · A.· Yes.

 11· · · · · Q.· And do you remember Cruz or any other officer

 12· · ·saying anything else to you?

 13· · · · · A.· No.

 14· · · · · Q.· Do -- what arm did you hear pop?

 15· · · · · A.· My right arm.

 16· · · · · Q.· Which arm do you write with?

 17· · · · · A.· My right arm.

 18· · · · · Q.· And does someone place you in handcuffs?

 19· · · · · A.· Yes.

 20· · · · · Q.· And do you know who that was?

 21· · · · · A.· Cruz.

 22· · · · · Q.· Does anyone punch you?

 23· · · · · A.· No.

 24· · · · · Q.· Does anyone kick you?

 25· · · · · A.· No.


                   U.S. Legal Support | www.uslegalsupport.com                 36
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.639 Page 63 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·and escort you out?

 ·2· · · · · A.· Everything happened altogether in about five

 ·3· · ·minutes.

 ·4· · · · · Q.· So after they take you down, put you in

 ·5· · ·handcuffs, you're on the ground for five minutes before

 ·6· · ·they pick you up and take you out?

 ·7· · · · · A.· Yes.

 ·8· · · · · Q.· And who picks you up?

 ·9· · · · · A.· Officer Cruz.

 10· · · · · Q.· And describe how he picked you up?

 11· · · · · A.· He grabbed my right arm in between, from the

 12· · ·back, and another officer, on the other side, lift me up

 13· · ·to my feet.

 14· · · · · Q.· Did you sustain any injuries as a result of

 15· · ·being lifted off your feet?

 16· · · · · A.· No.

 17· · · · · Q.· And then, who actually physically walks you out

 18· · ·of the building?

 19· · · · · A.· Officer Valencia.

 20· · · · · Q.· And where does Officer Valencia take you?

 21· · · · · A.· To the gym.

 22· · · · · Q.· And are you put in a holding cell in the gym?

 23· · · · · A.· Yes, a cage.

 24· · · · · Q.· And how long are you in a cage in the gym?

 25· · · · · A.· About an hour.


                   U.S. Legal Support | www.uslegalsupport.com                 39
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.640 Page 64 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And where do you go next?

 ·2· · · · · A.· To an ambulance, rushed out to Tri-Medical

 ·3· · ·Medical Facility.

 ·4· · · · · Q.· So you're in a cage about an hour, and then, do

 ·5· · ·you go to TTA?

 ·6· · · · · A.· Yes.

 ·7· · · · · Q.· And do you know what "TTA" is?

 ·8· · · · · A.· Yes.

 ·9· · · · · Q.· Like the prison hospital?

 10· · · · · A.· Yes.

 11· · · · · Q.· All right.· And how long are you at TTA?

 12· · · · · A.· I went to the ambulance and went out to a

 13· · ·hospital.

 14· · · · · Q.· Did they examine you at TTA before you go to the

 15· · ·hospital?

 16· · · · · A.· They examined me in the cage.· The nurses

 17· · ·examined me in a cage.

 18· · · · · Q.· Do you remember what you told the nurse when

 19· · ·they examined you in the cage?

 20· · · · · A.· They have this paper with a body form on it and

 21· · ·they take a visual eye where the injuries at and they

 22· · ·circle what the injuries are.· And they circled where the

 23· · ·injuries were on my forehead and on my elbow, and they

 24· · ·asked me if I had any comments.· And I said "No comment,"

 25· · ·because of other officers that were involved.


                   U.S. Legal Support | www.uslegalsupport.com                 40
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.641 Page 65 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· Do you remember telling -- was the form that

 ·2· · ·they fill out with the body on it, was that -- do you

 ·3· · ·know if that's a CDCR Form 7219?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· And do you remember telling the nurse "My arm

 ·6· · ·got twisted when I got put in restraints"?

 ·7· · · · · A.· No.

 ·8· · · · · Q.· You didn't say that?

 ·9· · · · · A.· No.

 10· · · · · Q.· You just said "No comment"?

 11· · · · · A.· "No comment."

 12· · · · · Q.· In describing your injuries you mentioned you

 13· · ·injured your right elbow.· What happened to your right

 14· · ·elbow?

 15· · · · · A.· I think it got snapped out of place.

 16· · · · · Q.· It got dislocated?

 17· · · · · A.· Yes.

 18· · · · · Q.· Any other injuries to your right elbow?

 19· · · · · A.· No.

 20· · · · · Q.· Did you break your arm as a result of the

 21· · ·incident on July 17th, 2017?

 22· · · · · · · MR. MERIN:· Object to the form of the

 23· · ·question.

 24· · ·BY MR. FINDLEY:

 25· · · · · Q.· You can answer.


                   U.S. Legal Support | www.uslegalsupport.com                 41
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.642 Page 66 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Yes.

 ·2· · · · · Q.· And are you seen by a doctor when you returned

 ·3· · ·to Donovan?

 ·4· · · · · A.· No.

 ·5· · · · · Q.· Were you seen by a doctor on July 18th, 2017,

 ·6· · ·the next day?

 ·7· · · · · A.· Yes.

 ·8· · · · · Q.· Do you remember the doctor's name?

 ·9· · · · · A.· No.

 10· · · · · Q.· Was it Forrester?

 11· · · · · A.· I don't remember his name.

 12· · · · · Q.· And what did the doctor tell you on July 18th,

 13· · ·2017?

 14· · · · · A.· He wrapped my arm up and and send me back to the

 15· · ·cell.

 16· · · · · Q.· Now, did you receive a split at Tri-City Medical

 17· · ·Center?

 18· · · · · A.· Yes.

 19· · · · · Q.· And describe the split?· What did it look

 20· · ·like?

 21· · · · · A.· It was a -- half of a molded cast and with a

 22· · ·bandaged wrapped around it.· And --

 23· · · · · Q.· I'm sorry.· Go ahead.

 24· · · · · A.· And an arm -- that you put your arm in for

 25· · ·support.


                   U.S. Legal Support | www.uslegalsupport.com                 46
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.643 Page 67 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· A sling?

 ·2· · · · · A.· Yes.

 ·3· · · · · Q.· And does Tri-City Medical Center prescribe you

 ·4· · ·any medicine?

 ·5· · · · · A.· Yes.

 ·6· · · · · Q.· And what's that?

 ·7· · · · · A.· I don't know what it was, but they said they

 ·8· · ·didn't prescribe any narcotics.· But I don't use

 ·9· · ·narcotics.· But it was something for pain.

 10· · · · · Q.· Was it Motrin?

 11· · · · · A.· Yes.

 12· · · · · Q.· Other than Motrin, did Tri-City Medical Center

 13· · ·prescribe any other medications for your elbow?

 14· · · · · A.· No.

 15· · · · · Q.· After you were seen on July 18th, 2017, are you

 16· · ·seen again on July 24th, 2017?

 17· · · · · A.· Yes.

 18· · · · · Q.· And do you remember who you saw on July 24th,

 19· · ·2017?

 20· · · · · A.· No.

 21· · · · · Q.· And had you been wearing your split since the

 22· · ·incident on July 17th, 2017?

 23· · · · · A.· Yes.

 24· · · · · Q.· And how long did you wear the splint?

 25· · · · · A.· For about a couple of months.


                   U.S. Legal Support | www.uslegalsupport.com                 47
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.644 Page 68 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· And when did you get out of ad seg?

 ·2· · · · · A.· I'd say around December -- in between December

 ·3· · ·and January.

 ·4· · · · · Q.· 2017 -- December 2017, January 2018?

 ·5· · · · · A.· Yeah.

 ·6· · · · · Q.· Did you ever receive any treatment for the

 ·7· · ·injury to your forehead?

 ·8· · · · · A.· Just Motrin.

 ·9· · · · · Q.· Any other treatment for the injury to your

 10· · ·forehead other than Motrin?

 11· · · · · A.· No.· I filed a medical 602 because I had

 12· · ·blurriness in my -- my left eye.· And so I'm still

 13· · ·waiting on a response for that.

 14· · · · · Q.· When did you file a medical 602 for blurriness

 15· · ·in your left eye?

 16· · · · · A.· When I was in ad seg.

 17· · · · · Q.· That was in 2017?

 18· · · · · A.· Yes.

 19· · · · · Q.· And had you previously had blurriness in your

 20· · ·left eye?

 21· · · · · A.· No.

 22· · · · · Q.· Any other injuries or symptoms from the injury

 23· · ·to your forehead?

 24· · · · · A.· No.

 25· · · · · Q.· What about contact with the defendants after


                   U.S. Legal Support | www.uslegalsupport.com                 50
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.645 Page 69 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·July 17th, 2017?· Did you ever speak to Warden Paramo

 ·2· · ·about the incident on July 17th -- after July 17th,

 ·3· · ·2017?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· And when did that happen?

 ·6· · · · · A.· When I went to committee.

 ·7· · · · · Q.· And this was your classification committee?

 ·8· · · · · A.· Uh-huh.

 ·9· · · · · Q.· Is that "yes"?

 10· · · · · A.· Yes.

 11· · · · · Q.· And when did that happen?

 12· · · · · A.· Once I was getting released from ad seg.

 13· · · · · Q.· So it wasn't an annual review, it was to be

 14· · ·released from ad seg?

 15· · · · · A.· Yes.

 16· · · · · Q.· And what do you remember Warden Paramo doing --

 17· · ·saying during the classification committee?

 18· · · · · A.· Well, I didn't want to come back to the yard and

 19· · ·he said that "All the officers that were involved are not

 20· · ·there any more and the officers don't do anything that

 21· · ·you're saying that they're doing."

 22· · · · · Q.· Did Warden Paramo say anything else to you

 23· · ·regarding the incident?

 24· · · · · A.· He said that he would try to investigate the

 25· · ·situation.


                   U.S. Legal Support | www.uslegalsupport.com                 51
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.646 Page 70 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· Did you say anything to Warden Paramo about the

 ·2· · ·incident?

 ·3· · · · · A.· No.

 ·4· · · · · Q.· What did you say to Warden Paramo during the

 ·5· · ·committee hearing?

 ·6· · · · · A.· I was trying to go to another yard.· And he said

 ·7· · ·that it was a privileged yard and I'm -- and I'm not a

 ·8· · ·privileged inmate to go to the yard.

 ·9· · · · · Q.· Did you ask to go to echo yard?

 10· · · · · A.· No.· I'd asked at the time to go to A yard.

 11· · · · · Q.· When was your classification committee?

 12· · · · · A.· I -- I don't -- I'm not good with dates.

 13· · · · · Q.· Okay.· But was it whenever you got released from

 14· · ·administrative segregation?

 15· · · · · A.· Yeah.

 16· · · · · Q.· What else did Warden Paramo say during the

 17· · ·classification hearing?

 18· · · · · A.· Well, I -- I asked him -- because I didn't

 19· · ·understand -- because of my 602 that I had filed, he

 20· · ·partially granted it.· So I was -- I asked him, "So does

 21· · ·that mean that I'm not guilty for what they say?"· And he

 22· · ·said, "Well, we just partially granted it," because they

 23· · ·didn't allow a staff assault to even be referred to the

 24· · ·DA.· They said, "No, we'll handle it inside."

 25· · · · · · · So then I asked him, "Well, I would" -- I asked


                   U.S. Legal Support | www.uslegalsupport.com                 52
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.647 Page 71 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·him for a polygraph test and for the officers to have a

 ·2· · ·polygraph test.· And he said that they don't do things

 ·3· · ·like that in here.

 ·4· · · · · Q.· And what did you say back to Warden Paramo?

 ·5· · · · · A.· Nothing.

 ·6· · · · · Q.· All right.· Do you remember anything else Warden

 ·7· · ·Paramo said at your committee hearing after you were

 ·8· · ·released from ad seg?

 ·9· · · · · A.· No.

 10· · · · · Q.· Did Warden Paramo say anything about the

 11· · ·incident during the classification hearing other than

 12· · ·what you've testified to?

 13· · · · · A.· No.

 14· · · · · Q.· Did you have any other conversations with Warden

 15· · ·Paramo after July 17th, 2017?

 16· · · · · A.· No.

 17· · · · · Q.· What about D. Ramos, did you have any

 18· · ·conversations with D. Ramos after July 17th, 2017?

 19· · · · · A.· No.

 20· · · · · Q.· E. Cruz, did you talk to E. Cruz after July

 21· · ·17th, 2017?

 22· · · · · A.· I seen him every day but I never said anything

 23· · ·to him.

 24· · · · · Q.· Has Cruz said anything to you since July 17th,

 25· · ·2017?


                   U.S. Legal Support | www.uslegalsupport.com                 53
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.648 Page 72 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· Did you file a 602, prison appeal, regarding the

 ·2· · ·incident?

 ·3· · · · · A.· Yes.

 ·4· · · · · · · (Exhibit No. 1 marked.)

 ·5· · ·BY MR. FINDLEY:

 ·6· · · · · Q.· Mr. Jones, I'm going to show you a document

 ·7· · ·we're going to mark as Exhibit 1.

 ·8· · · · · A.· All right.

 ·9· · · · · Q.· Exhibit 1 is a multi-page document Bates labeled

 10· · ·AGO 15348 through AGO 15351, entitled Inmate/Parolee

 11· · ·Appeal, CDCR 602, dated August 7th, 2017.

 12· · · · · · · Mr. Jones, do you recognize Exhibit 1?

 13· · · · · A.· Yes.

 14· · · · · Q.· And is that your signature under

 15· · ·Inmate/Parolee's signature?

 16· · · · · A.· Yes.

 17· · · · · Q.· And did you sign that on August 7th, 2017?

 18· · · · · A.· Yes.

 19· · · · · Q.· And is that your handwriting under boxes A and B

 20· · ·on the first page?

 21· · · · · A.· Yes.

 22· · · · · Q.· And if you go to the third page, is it that your

 23· · ·handwriting under paragraphs A and B?

 24· · · · · A.· Yes.

 25· · · · · Q.· And at the bottom of the third page of Exhibit


                   U.S. Legal Support | www.uslegalsupport.com                 57
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.649 Page 73 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·1, is that your signature?

 ·2· · · · · A.· Yes.

 ·3· · · · · Q.· And did you sign that on August 7th, 2017?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· Did anyone assist you with writing the appeal?

 ·6· · · · · A.· No.

 ·7· · · · · Q.· Did you talk to Inmate Williams before you

 ·8· · ·drafted the appeal?

 ·9· · · · · A.· No.

 10· · · · · Q.· Why did you wait until August 7th, 2017 to write

 11· · ·the appeal?

 12· · · · · A.· Because I didn't -- I was confused about what

 13· · ·had happened and I wasn't even coming out or nothing.           I

 14· · ·was messed up in the head.

 15· · · · · Q.· So the reason you waited until August 17th

 16· · ·(sic), 2017 because you were confused about what

 17· · ·happened?

 18· · · · · A.· Yeah.

 19· · · · · Q.· Had you talked to any officers about what

 20· · ·happened on July 17th, 2017, before you filed your

 21· · ·appeal?

 22· · · · · A.· No.

 23· · · · · Q.· Had you talked to any medical or mental health

 24· · ·staff about what happened before August 7th, 2017?

 25· · · · · A.· Yes.


                   U.S. Legal Support | www.uslegalsupport.com                 58
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.650 Page 74 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · Q.· Pain medication for your elbow?

 ·2· · · · · A.· Uh-huh.· specifically, a non-narcotic

 ·3· · ·medication.

 ·4· · · · · Q.· And did you get a response to the medical 602?

 ·5· · · · · A.· Yes.

 ·6· · · · · Q.· And what was the response?

 ·7· · · · · A.· I think I got seen by a doctor and they -- I was

 ·8· · ·already on Gabapentin, but they just upped the doses of

 ·9· · ·Gabapentin.· And so, you know, I -- I signed off on it.

 10· · · · · Q.· All right.· Did you appeal the medical appeal

 11· · ·through the third level of appeal, or did you just accept

 12· · ·the increased dosage?

 13· · · · · A.· I accepted the increased dosage.

 14· · · · · Q.· Other than that medical appeal and Exhibits 1

 15· · ·and 2, did you file any other appeals related to the

 16· · ·incident on July 17th, 2017?

 17· · · · · A.· Not that I can remember.

 18· · · · · Q.· Not that you recall?

 19· · · · · A.· No.

 20· · · · · Q.· Going back to Exhibit 1, the appeal you filed on

 21· · ·August 7th, 2017.· Did you receive a response to that

 22· · ·appeal?

 23· · · · · A.· Yes.

 24· · · · · Q.· And was that -- is that the one that was

 25· · ·partially granted?


                   U.S. Legal Support | www.uslegalsupport.com                 65
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.651 Page 75 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · A.· Yes.

 ·2· · · · · Q.· And did you appeal Exhibit 1 through the third

 ·3· · ·level of appeal?

 ·4· · · · · A.· Yes.

 ·5· · · · · Q.· Do you remember if Exhibit 1 was ever screened

 ·6· · ·out or canceled?

 ·7· · · · · A.· Yes.

 ·8· · · · · Q.· And when did that happen?

 ·9· · · · · A.· After I got out of ad seg.

 10· · · · · Q.· And was that at -- was that at RJD?

 11· · · · · A.· Yes.

 12· · · · · Q.· And was it -- was Exhibit 1 subsequently

 13· · ·accepted for review?

 14· · · · · A.· It was sent to the third level and they kept

 15· · ·sending it back and wanting -- and kept prolonging it and

 16· · ·prolonging it.

 17· · · · · Q.· So the third level of appeal kept sending the

 18· · ·appeal back?

 19· · · · · A.· Yes.

 20· · · · · Q.· And do you know if the third level of appeal

 21· · ·ever accepted the -- Exhibit 1 for review?

 22· · · · · A.· I don't know if I understand that or not.· The

 23· · ·only thing I know is after the third level, they -- they

 24· · ·exhausted all my -- all my -- they exhausted the 602.

 25· · · · · Q.· Did you -- so did you get a decision from the


                   U.S. Legal Support | www.uslegalsupport.com                 66
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.652 Page 76 of 77
                                            Jones
                                  June 10, 2019

 ·1· · ·third level appeal on Exhibit 1 denying the appeal?

 ·2· · · · · A.· Yes.

 ·3· · · · · Q.· What about Exhibit 2, did you exhaust that to

 ·4· · ·the third level of appeal?

 ·5· · · · · A.· Yes.

 ·6· · · · · Q.· Other than the medical appeal and Exhibits 1 and

 ·7· · ·2, did you file any other appeals related to the incident

 ·8· · ·on July 17th, 2017?

 ·9· · · · · A.· I filed an appeal of the guilty finding.

 10· · · · · Q.· And that's Exhibit 2.· Right?

 11· · · · · A.· Yeah.

 12· · · · · Q.· So other than Exhibits 1, 2 and the medical

 13· · ·appeal to increase your pain medication, did you file any

 14· · ·prison appeals related to the incidents on July 17th,

 15· · ·2017?

 16· · · · · A.· No.

 17· · · · · Q.· Did you ever file an appeal against Warden

 18· · ·Paramo regarding the incident on July 17th, 2017?

 19· · · · · A.· I mentioned him.

 20· · · · · Q.· In which one?

 21· · · · · A.· No.· No, I didn't mention him in my 602.

 22· · · · · Q.· Okay.· Just so we have it for the record, did

 23· · ·you file an appeal against former Warden Paramo regarding

 24· · ·the incident on July 17th, 2017?

 25· · · · · A.· No.


                   U.S. Legal Support | www.uslegalsupport.com                 67
                                                                                    YVer1f
Case 3:18-cv-01110-WQH-AGS Document Donnel
                                    59-3 Filed 04/06/20 PageID.653 Page 77 of 77
                                            Jones
                                  June 10, 2019

 ·1· · · · · · · · · · · REPORTER'S CERTIFICATE

 ·2

 ·3· · · · · · · ·I, RENEE K. PAPIERNIAK, a Certified Shorthand

 ·4· · ·Reporter, do hereby certify:

 ·5· · · · · · · ·That the foregoing proceedings were taken

 ·6· · ·before me at the time and place therein set forth,

 ·7· · ·At which time the witness was put under oath by me;

 ·8· · · · · · · ·That the testimony of the witness, the

 ·9· · ·questions propounded, and all objections and statements

 10· · ·made at the time of the examination were recorded

 11· · ·stenographically by me and were thereafter transcribed;

 12· · · · · · · ·That a review of the transcript by the deponent

 13· · ·was requested:

 14· · · · · · · ·That the foregoing is a true and correct

 15· · ·transcript of my shorthand notes so taken.

 16· · · · · · · ·I further certify that I am not a relative or

 17· · ·employee of any attorney of the parties, nor financially

 18· · ·interested in the action.

 19· · · · · · · ·I declare under penalty of perjury under the

 20· · ·laws of California that the foregoing is true and

 21· · ·correct.

 22· · · · · · · ·Dated this 20th day of June, 2019.

 23
 · · · · ·_________________________________________
 24· · · · · · · · ·RENEE K. PAPIERNIAK, CSR NO. 7056

 25


                   U.S. Legal Support | www.uslegalsupport.com                106
